Exhibit BioTime, Inc. 1301 Harbor Bay Parkway Alameda, CA94502 Tel: 510-521-3390 Fax: 510-521-3389 www.biotimeinc.com www.embryome.com BioTime Launches New Stem Cell Lines in Anticipation of President Obama’s Removal of Restrictions on Federal Funding of Embryonic Stem Cell Research New Cell Line Productsto be Presented at Stem Cells World Conference ALAMEDA, CA, January 21, 2009 – BioTime, Inc. (OTCBB: BTIM) Chief Executive Officer Michael West, Ph.D., will deliver a presentation on January 21, 2009 at the Select Biosciences Stem Cells World Congress meeting in Palm Springs, California.Dr.
